5 F.3d 543NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Isidro Duarte OTERO, Defendant-Appellant.
No. 92-50199.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 3, 1993.*Decided Aug. 26, 1993.

Appeal from the United States District Court for the Central District of California;  No. CR-91-0149-WMB-3, William Matthew Byrne, Jr., District Judge, Presiding.
C.D.Cal.
DISMISSED.
ORDER**
Before NORRIS, WIGGINS and O'SCANNLAIN, Circuit Judges.


1
Otero entered a plea of guilty to charges stemming from his part in a cocaine distribution conspiracy.  His appellate counsel concluded that this appeal is frivolous, and filed a brief in this court pursuant to Anders v. California, 386 U.S. 738 (1967), requesting permission to withdraw.


2
We have examined the record independently, and have "determine[d] that counsel's evaluation of the case was sound."  Penson v. Ohio, 488 U.S. 75, 82-83 (1988).  We can find no "legal points arguable on their merits (and therefore not frivolous)."  Anders, 386 U.S. at 744.


3
Accordingly, counsel's request for permission to withdraw is GRANTED, and this appeal is DISMISSED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit R. 36-3